DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-17 and 20-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 24-26, 28-33 and 42 of copending Application No. 16/081,716 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 is broader in scope then those claimed in Application No. 16/081,716, wherein the subject matter claimed in the dependent claims are substantially met by the dependent claims on the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,125,670 to Fuss et al.
Fuss et al. disclose a lock for a door of the rebated type, comprising a containing box body (3), suitable for being housed in a cavity of said rebated door; a latch (5) that is movable between an extracted position and a retracted position in said box body (figure 1 and 2); a driving device (12) movable, by means of a control handle (via 7), along an opening direction to move said latch from said extracted position to said retracted position, said driving device being movable, by a key-locking-member (8), along a locking direction opposite said opening direction, to reach a disengaged position in which said driving device are not engageable by said control handle, thus preventing the driving of said latch, said driving device comprises a locking arrangement (24) shaped for locking said latch in said extracted position, preventing forced movement thereof from the outside to said retracted position, when said driving device is in said disengaged position from said control handle, wherein said driving device is defined by a cursor-element (12) that is geometrically configured to enable an optional bolt (4) to be fitted in said box body, said cursor-element being provided with a protrusion element (10) for driving and locking said optional bolt, as in claim 16.
Fuss et al. also disclose said cursor-element comprises: a pushing-portion shaped (38) to move said latch to said retracted position when said cursor-element advances along said opening direction, an engaging lug (14), obtained, longitudinally, in an intermediate zone of said cursor-
Fuss et al. further disclose said bolt being drivable by said key-locking-member and being movable from a non-operative position, in which it is retracted into said box body, to an operative position protruding outside said box body (figure 6), as in claim 19, as well as said locking element comprises a locking ridge (24) shaped for restingly receiving a protruding wall (25) of said latch, preventing a movement of said latch from said extracted position to said retracted position when said driving device is in said disengaged position, and said bolt is in a position protruding from said box body (column 6, lines 52-56), as in claim 22, wherein said latch is of magnetic type and is freely arranged in said retracted position when said door is open, said protruding wall being positioned to hinder, in said retracted position, said locking ridge (24) 
Fuss et al. additionally disclose said latch, of magnetic type or of mechanical type, is movable from said extracted position to said retracted position along an entrance direction that is orthogonal to said opening direction (figures 1 and 2), a motion transferring arrangement (38) being provided that is configured to impose on said latch a movement along said entrance direction corresponding to a movement of said driving device along said opening direction (column 6, lines 46-51), as in claim 24, wherein said cursor-element comprises: a pushing-portion (38) shaped to move said latch to said retracted position when said cursor-element advances along said opening direction, an engaging lug (14), obtained, longitudinally, in an intermediate zone of said cursor-element and movable in a region comprised between said latch and an area housing said key-locking-member, said engaging lug being suitable for coupling with a lever (29) that is drivable by said control handle to move said cursor-element along said opening direction, an abutting zone (protrusion shown in figure 6, indicated by numeral 12, contacting cam 9), placed at an end opposite said pushing-portion, shaped for interacting with said member for key-locking said lock, wherein said driving and locking protrusion element is positioned between said intermediate zone and said end, and said cursor-element is shaped to enable said optional bolt to be fitted in said box body in a housing volume comprised between said engaging lug and said area, and wherein said motion transferring arrangement comprises said pushing-portion (figures 1 and 2), provided on said cursor-element, and a follower-portion (25) obtained on said latch, as in claim 25, with said pushing-portion and said follower-portion 
Fuss et al. also disclose said key-locking member comprises a bit element included in a cylinder for a lock controllable by a key, or comprises a key element provided with a cam portion (9) for acting on said driving device and on said bolt, as in claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuss et al., as applied above.
Fuss et al. disclose said cursor element is provided with a driving groove (15) and said protrusion element comprises a pin protrusion (10) protruding from said cursor element to engage in said groove, said groove having a tilted portion in such a manner that a movement of said cursor element in said locking direction causes a projection of said bolt to the outside by a length, and vice versa, a movement of said cursor element in said opening direction is correspondingly followed by a retracting movement of said bolt to the inside of said box body (figures 1 and 2), as in claim 20.
However, Fuss et al. do not disclose the bolt having a groove and the cursor element having a pin protrusion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the groove on the bolt and the pin protrusion on the cursor element, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. The reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955; MPEP 2144.04); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP 2144.04).
Fuss et al. disclose said groove comprises a locking portion (vertical section of the groove), extending orthogonally to the movement direction of said bolt, said pin protrusion, in the position of engagement with said locking portion, acting as a locking arrangement (the pin rest within the vertical portion preventing horizontal movement of the bolt) for blocking said bolt in said operative position, preventing forced movements thereof from the outside (as best shown in figures 1 and 2), as in claim 21.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of said abutting zone of said cursor-element comprises: a first abutting portion that is suitable for receiving from said key-locking- member a push-action to move said cursor-element in said locking direction, and, a second abutting portion that is suitable for receiving from said key-locking- member a further push-action to move said cursor-element in said opening direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door lock and latch assemblies:
U.S. Patent Number 9,890,565 to Shiu et al.; U.S. Patent Number 7,677,067 to Riznik et al.; U.S. Patent Number 7,661,279 to Huang et al.; U.S. Patent Number 7,431,354 to Raatikainen; U.S. Patent Number 6,851,287 to Yang et al.; U.S. Patent Number 5,819,562 to Christ; U.S. Patent Number 5,495,731 to Riznik; U.S. Patent Number 5,083,448 to Karkkainen et al.; U.S. Patent Number 5,044,184 to Herbers et al.; U.S. Patent Number 3,999,789 to Maurits et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 23, 2021